Case 2:20-cv-00178-PA-GJS Document 25 Filed 04/24/20 Page 1 of 2 Page ID #:114




 BRUCE W. NICKERSON, C.B.N. 90760
 231 Manor Drive
 San Carlos, CA 94070
 Tel: (650) 594-0195


 Jeffrey R. Stein, C.B.N. 67678
 Stein-Conaway Law Firm, PC.
 1119 Palm Street
 San Luis Obispo, CA 93401
 (805) 748-5243

 Attorneys for DOUGLAS CHARLES OKUN and the Plaintiff Class


         IN THE UNITED STATES DISTRICT COURT FOR

            THE CENTRAL DISTRICT OF CALIFORNIA

                       WESTERN DIVISION


 DOUGLAS CHARLES OKUN, individually )
 and on behalf of a Class of Persons   ) NO: 2:20-cv-00178-PA-GJS
 similarly situated,                 )
                                          )
       Plaintiffs,                        ) ORDER RE PERMITTING LEAVE
                                     TO FILE SECOND AMENDED
       vs.                                ) COMPLAINT
                                          )
 COUNTY OF SAN LUIS OBISPO, SAN )
 LUIS OPISPO PROBATION OFFICE,         )
  CHIEF PROBATION OFFICER JAMES         )
 SAILO, PROBATION OFFICER ROBERT )
 MACIAS, PAROLE AGENT ARNOLD            )
 NELSON, STATE OF CALIFORNIA, and )
 DOES I through X, inclusive,           )
                                        )
       Defendants.                      )
 ___________________________________)
Case 2:20-cv-00178-PA-GJS Document 25 Filed 04/24/20 Page 2 of 2 Page ID #:115




      GOOD CAUSE THERE APPEARING, and there being no

                                                        DENI
                                                           ED
 opposition, Plaintiff’s are given leave to file a Second Amended
                                                            BYORDEROF              ***
 Complaint.
                                                   UNI
                                                     TEDSTATESDI
                                                               STRI
                                                                  CTJ
                                                                    UDGE
                                                              04/24/20
      Dated___________________             _____________________

                                           Judge, U.S. District Court


 ***The requested relief is not the proper subject of an ex parte application. Plaintiff
 will need to file a noticed motion. Moreover, if the only change is to remove a
 defendant, there is no need for an amended complaint. Simply file a dismissal as
 to those defendants named in the First Amended Complaint.
